Exhibit 10.1

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (this “Amendment”) is made as of September 24,
2014 by and between BURLINGTON CENTRE OWNER LLC, a Delaware limited liability
company (“Landlord”), and THE ENDURANCE INTERNATIONAL GROUP, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Gross Lease dated as of May 17,
2012, pursuant to which Tenant leases certain space consisting of approximately
38,062 rentable square feet (the “Initial Premises”) located on the third
(3rd) floor of that certain office building located at 10 Corporate Drive,
Burlington, Massachusetts (the “Building”), as amended by that certain First
Amendment to Lease dated as of June 13, 2013 (the “First Amendment”), pursuant
to which Tenant leases an additional 21,417 rentable square feet (the “Expansion
Premises”) located on the second (2nd) floor of the Building, and as further
amended by that Second Amendment to Lease dated as of March 28, 2014 (as
amended, the “Original Lease”).

B. Landlord and Tenant hereby desire to amend the Original Lease to amend
certain provisions regarding the delivery of the Expansion Premises.

C. The Original Lease, as amended by this Amendment, shall be referred to herein
as the “Lease”. Any capitalized terms used herein not otherwise defined shall
have the respective meanings ascribed to them in the Original Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Amendment of Certain Definitions. The Lease is hereby amended by revising the
following definitions to Original Lease as amended thereof:

 

  (a) Expansion Access Date. The earlier to occur of (a) the date that Landlord
substantially completes the Expansion Improvements; or (b) the date Tenant
commences operation of its business in all or any portion of the Expansion
Premises.

 

  (b) Expansion Plans and Specifications. Those certain plans and specifications
for the Expansion Improvements, if any, listed on Schedule 1 attached to this
Amendment and any modifications to such Expansion Plans and Specifications
approved in accordance with the terms hereof.

 

  (c) Expansion Tenant Improvement Allowance. The maximum amount, if any, to be
incurred by Landlord to construct the Expansion Improvements, which shall not
exceed the maximum of (i) One Million Three Hundred Thirty-Eight Thousand Five
Hundred Sixty-Two and 50/100 Dollars ($1,338,562.50) (calculated based upon
Sixty-Two and 50/100 Dollars ($62.50) per rentable square foot of the Expansion
Premises), and (ii) Three Hundred Eighty Thousand Six Hundred Twenty and 00/100
Dollars ($380,620.00) (calculated based upon Ten and 00/100 Dollars ($10.00) per
rentable square foot of the Initial Premises).

 

  (d) Expansion Tenant Improvement Costs. All costs and expenses incurred in
connection with the completion of the Expansion Improvements, including, without
limitation, all hard and soft costs and the Management Fee.

 

  (e) Landlord’s Additional Expansion Work. Those alterations or improvements
necessary to construct the Expansion Improvements as set forth in Landlord’s
additional expansion work outline attached hereto as Schedule 2 attached hereto,
in accordance with the Expansion Plans and Specifications.



--------------------------------------------------------------------------------

2. Expansion Plans and Specifications: Final Expansion Space Plan: Landlord’s
Expansion Work.

(a) Pursuant to Section 6 of the First Amendment, Tenant has provided to
Landlord the Expansion Space Plan required pursuant to Section 6(b) of the First
Amendment. Landlord has retained Walsh/Cochis Associates (the “Architect”) to
prepare a revised Expansion Space Plan in accordance with the Final Expansion
Plans and Specifications for the Expansion Improvements as set forth on Schedule
1. On or before September 26, 2014, Landlord shall (subject to reimbursement out
of the Expansion Tenant Improvement Allowance as set forth below) cause the
Architect to prepare and submit to Tenant for Tenant’s review a final Expansion
Space Plan for Landlord’s Additional Expansion Work (the “Final Expansion Space
Plan”). The Final Expansion Space Plan shall be based on the Expansion Plans and
Specifications and shall not deviate therefrom in any material respect without
Tenant’s consent, such consent not to be unreasonably withheld, delayed or
conditioned. Tenant shall approve or disapprove the Final Expansion Space Plan
within two (2) business days after submittal by Landlord. If Tenant disapproves
the Final Expansion Space Plan, Tenant shall explain in reasonable detail the
reason for such disapproval. Landlord shall then cause the Final Expansion Space
Plan to be revised accordingly and re-submitted to Tenant within three
(3) business days thereafter, whereupon the procedure set forth in this Section
shall begin again.

(b) Tenant hereby acknowledges that the Expansion Space Planning Fees have been
paid in full and Landlord shall not be responsible to Tenant for any Expansion
Space Planning Fees.

(c) Tenant hereby acknowledges and agrees that Landlord’s Expansion Work, as
required pursuant to Section 7 of the First Amendment has been completed and
Landlord shall have no further obligations with respect to Landlord’s Expansion
Work.

3. Tenant’s Contribution to Expansion Tenant Improvement Costs. Section 8 of the
First Amendment is hereby deleted in its entirety.

4. Construction of Expansion Improvements.

(a) Upon Tenant’s approval of the Final Expansion Space Plan, Landlord shall
prepare (or cause the preparation of) an estimate of the costs and expenses to
construct the Expansion Improvements in accordance with the Expansion Plans and
Specifications. The cost estimate will include the actual costs quoted by all
contractors, and separately state the Landlord construction management fee of
four percent (4%) of the Expansion Tenant Improvement Allowance (“Management
Fee”), which shall be deducted monthly based on the percentage of construction
completed, commencing on the first day of the calendar month immediately
following the date on which the Expansion Improvements are commenced. If the
quoted estimated cost to construct the Expansion Improvements in the Final
Expansion Space Plan exceeds the Expansion Tenant Improvement Allowance, Tenant
may request that the Landlord cause the Architect to alter the Final Expansion
Space Plan, provided, however, any such requests for changes to the Final
Expansion Space Plan that delays the construction of the Expansion Improvements
or requests the inclusion of materials or installations in the construction of
the Expansion Improvements other than building standard items or items with
delivery requirements that may have the effect of delaying substantial
completion of the Expansion Improvements shall be considered a Tenant Delay (as
defined below). Costs associated with any engineered required plans,
construction drawings, and/or as-built drawings for the Expansion Premises and
the Management Fee shall be included in the fees or costs itemized and deducted
from the Expansion Tenant Improvement Allowance. The Landlord and Tenant must
mutually agree to the final cost to construct the Expansion Space Plan
(“Expansion Space Estimated Final Cost”) prior to proceeding with the
construction on the Expansion Premises in accordance with the Final Expansion
Space Plans, which shall in no event be later than November 15, 2014

 

2



--------------------------------------------------------------------------------

(“Expansion Space Final Cost Approval”). Landlord agrees to cause its general
contractor selected by Landlord, to seek competitive bids for construction of
the Expansion Improvements from at least two qualified subcontractors approved
by Landlord and to provide Tenant with summaries of such bids upon request.
Landlord shall notify Tenant within one (1) week after the close of the bid
process if the Expansion Space Estimated Final Cost of the Expansion
Improvements set forth in the Final Expansion Space Plan exceeds the Expansion
Tenant Improvement Allowance (“Excess Amount”) and Tenant shall have the right
to request changes to the Final Expansion Space Plans as set forth above to
limit the Excess Amount, subject to the Tenant Delay provisions set forth
herein. If applicable, the Excess Amount shall be funded by Tenant and paid to
Landlord as follows: one-third (1/3) ten (10) days after Expansion Space Final
Cost Approval; one-third (1/3) thirty (30) days after Expansion Space Final Cost
Approval; and one-third (1/3) of the Excess Amount, within ten (10) days after
substantial completion of the Expansion Premises. In the event Tenant shall
request changes to the materials or installations in the construction of the
Expansion Improvements after the Expansion Space Final Cost Approval, Tenant
shall be responsible for 100% of the payment of any additional costs or charges
related to such change orders.

(b) Landlord shall make no material changes to the Final Expansion Space Plans
or the work reflected in the Final Expansion Space Plans without the written
consent of the Tenant, which consent shall not be unreasonably withheld,
conditioned or delayed provided such changes do not materially alter the ability
of the Tenant to use the Expansion Space as intended, and do not increase the
amount of the Excess Amount. Tenant shall have the right, at Tenant’s sole cost
and expense, to have, its construction representative, at the Expansion Premises
and the Initial Premises at all times during the construction of the Expansion
Improvements to review and monitor the performance of same; provided, however,
Tenant’s construction representative shall not interfere with or delay the
construction of the Expansion Improvements.

(c) All Expansion Improvements, regardless of which party constructed or paid
for them, shall become the property of Landlord and shall remain upon and be
surrendered with the Premises upon the expiration or earlier termination of this
Lease; provided that, at Landlord’s election and upon notice to Tenant, Tenant
shall be required to remove all or any portion of the Expansion Improvements
(including Telecommunication Facilities) upon the expiration or earlier
termination of the Lease. Landlord agrees that any Expansion Improvements
requiring removal will be identified in writing when the Final Expansion Space
Plans are approved by the Landlord. Tenant shall not be required to remove any
such Expansion Improvements not so identified. However, Tenant reserves the
right to amend and resubmit the Final Expansion Space Plans within seven
(7) days after receipt of Landlord’s approval thereof. Landlord hereby requires
Tenant to remove any wiring and cabling installed by Tenant, including, without
limitation, the Expansion Improvement Systems, and the internal staircase
connecting the Initial Premises with the Expansion Premises. All unattached and
moveable partitions, trade fixtures, moveable equipment or furniture located in
the Premises and acquired by or for the account of Tenant which can be removed
without material damage to the Building or Premises, and all personal items
brought into the Premises by Tenant shall be owned by Tenant and may be removed
by Tenant subject to and in accordance with Paragraph 4.7 of the Original Lease,
including but not limited to all servers, server racks, generators, supplemental
HVAC units, furniture, phone and TV systems.

(d) Landlord shall endeavor to substantially complete the Expansion Improvements
in accordance with this Section 4 and deliver possession of the Premises to
Tenant on or prior to April 1, 2015 (the “Target Delivery Date”), subject to a
day for day extension for delays caused solely by Force Majeure, Tenant Delay,
or casualty) (time being of the essence). For the purposes of this Amendment,
“substantial completion” shall mean (i) Landlord’s completion of the Expansion
Improvements, subject only to the Final Punchlist (as defined below) and other
uncompleted elements of construction, decoration, painting, millwork or other
work and mechanical adjustment that will not interfere materially with occupancy
by Tenant, and (ii) if not

 

3



--------------------------------------------------------------------------------

already done, Landlord’s submission to Tenant of an issued and effective
certificate of occupancy (or its equivalent) for the Expansion Premises for the
Permitted Use and a certification signed by the Architect certifying that the
Expansion Improvements have been completed in accordance with the Final
Expansion Space Plans; provided, however, that if Landlord is unable to obtain
such certificate of occupancy (or its reasonable equivalent) by virtue of the
fact that Tenant has not yet completed the installation of its Expansion
Improvement Systems (defined hereinafter) or for any other reason beyond the
reasonable control of Landlord, then the Expansion Improvements shall be deemed
substantially complete upon the certification of the Architect as stated in
subsection (i), above, notwithstanding anything to the contrary in the
foregoing.

(e) Tenant shall substantially complete the Expansion Improvement Systems, at
Tenant’s expense, in a timely manner pursuant to Landlord’s construction
schedule. If Tenant does not perform such work in a timely manner, then Landlord
shall have the right, upon prior written notice to Tenant and a reasonable
opportunity to cure, to do such work as is necessary to obtain the certificate
of occupancy at Tenant’s expense. If and as long as Tenant does not unreasonably
interfere in any way with the construction process (by causing disharmony of
labor relations at the Property, scheduling or coordination difficulties, etc.),
Tenant may, with Landlord’s prior written approval (which shall not be
unreasonably be withheld, conditioned or delayed), and at Tenant’s sole risk and
expense, enter the Expansion Premises fourteen (14) days prior to the then
anticipated Expansion Commencement Date for the purpose of installing Tenant’s
data, telephone, audio-visual, internet and video systems and Tenant’s furniture
and furniture systems (collectively, the “Expansion Improvement Systems”). In no
event shall the Expansion Improvements include any Expansion Improvement
Systems, the responsibility of which shall be Tenant’s. Tenant acknowledges that
Landlord’s ability to obtain a certificate of occupancy for the Expansion
Premises depends upon the completion of all or a portion of Expansion
Improvement Systems. Each such applicable portion of the Expansion Improvement
Systems shall be completed by Tenant no later than the date that substantial
completion of the Expansion Improvements, in accordance with the construction
schedule. Prior to the Expansion Commencement Date Tenant shall comply with and
perform, and shall cause its employees, agents, contractors, subcontractors,
material suppliers and laborers to comply with and perform, all of Tenant’s
obligations under this Lease. In all events, Tenant shall indemnify Landlord in
the manner provided in the Lease against any claim, loss or cost arising out of
any interference with, or damage to, the Expansion Improvements or any other
work in the Building, or any delay thereto, or any increase in the cost thereof
on account in whole or in part of any act, omission, neglect or default by
Tenant or any Tenant contractor. Without limiting the generality of the
foregoing, to the extent that the commencement or performance of the Expansion
Improvements is delayed on account in whole or in part of any act, omission,
neglect, or default by Tenant or any Tenant contractor, then such delay shall
constitute a Tenant Delay as provided herein

(f) On a date or dates reasonably specified by Landlord, Landlord’s architect
shall inspect the Expansion Improvements and shall prepare a list of the
customary punchlist type items, and any items of a seasonal nature, then
remaining to be completed (the “Final Punchlist”). Landlord shall cause such
items to be completed in a diligent manner during regular business hours, but in
a manner which will seek to minimize interruption of Tenant’s use and occupancy
of the Premises. In any event, Landlord shall endeavor to complete all punch
list work within thirty (30) days (or such longer period as is reasonably
required with respect to applicable items), other than matters that cannot be
completed owing to their seasonal nature, and subject to extension for Force
Majeure and Tenant Delays. Any disputed Final Punchlist items identified as such
during preparation of the Final Punchlist shall be completed by Landlord as
aforesaid, subject to Landlord’s right to dispute whether such disputed items
constitute a change to the Expansion Improvements.

(g) Except for uncompleted items of the Expansion Improvements specified in the
Final Punchlist, Tenant shall be deemed to have accepted all elements of the
Expansion Improvements on the Expansion Commencement Date. In the case of a
dispute concerning the

 

4



--------------------------------------------------------------------------------

completion of items of Expansion Improvements specified in the Final Punchlist,
such items shall be deemed completed and accepted by Tenant upon the delivery to
Tenant of a certificate of the Architect that such items have been completed
unless the certification is unreasonable and is disputed by Tenant by a notice
to Landlord given within five (5) business days of Tenant’s receipt of the
certification.

(h) The Target Delivery Date shall be extended by the number of days of actual
construction delay in achieving substantial completion resulting from Force
Majeure or Tenant Delay. Except as expressly set forth in the Lease, if the
Expansion Improvements have not been substantially completed by the Target
Delivery Date, then Landlord shall not be subject to any penalty, claim or
liability nor shall the validity of this Lease or the obligations of Tenant
hereunder be in any way affected. For purposes of this Lease, “Tenant Delay”
means a delay in the performance or completion of the Landlord’s Additional
Expansion Work to the extent resulting from: (i) Tenant’s failure to comply with
any of the delivery dates or approval dates contained in this Section 4 relative
to the design, planning, selection of finishes and pricing for the Expansion
Improvements; (ii) Tenant’s failure to provide response to requests for
information, approvals or disapprovals regarding the Expansion Improvements
within the time periods established in this Section 4 (or if not so stated, then
within three (3) business days after request by Landlord or its contractors);
(iii) Tenant’s requests for changes in the Final Expansion Space Plan causing a
delay or for the inclusion of materials or installations in the construction of
the Expansion Improvements other than building standard items or items with
delivery requirements that may have the effect of delaying the substantial
completion of the Expansion Improvements beyond the Target Delivery Date;
(iv) any acts, omissions, defaults or misconduct of Tenant (or its agents,
employees, design professionals, contractors, licensees or invitees) with
respect to the construction of the Expansion Improvements; (v) any request by
Tenant that Landlord delay the commencement of, or suspend the performance of,
any Expansion Improvements; (vi) failure of Tenant to complete any of the
Expansion Improvement Systems in accordance with Landlord’s construction
schedule; (vii) any interference with Landlord’s construction of the Expansion
Improvements caused by Tenant or its contractors, subcontractors or suppliers;
and (viii) any other act or omission of Tenant, any Tenant contractor, or any of
their officers, employers, agents, or contractors.

(i) Upon completion of the Expansion Improvements and application of the
Expansion Tenant Improvement Allowance against the total costs for the Expansion
Tenant Improvement Costs, the unexpended and unapplied balance of the Expansion
Tenant Improvement Allowance (if any) up to the maximum aggregate amount of One
Hundred Thirty-Three Thousand Eight Hundred Fifty-Six and 25/100 Dollars
($133,856.25 (based upon Six and 25/100 Dollars ($6.25) per rentable square foot
of the Expansion Premises) shall be available to Tenant in a single draw payable
upon Landlord’s receipt of Tenant’s draw request; provided, however, in no event
shall Tenant be entitled to make such a draw request prior to thirty (30) days
after Landlord achieves substantial completion of the Expansion Improvements.
Landlord agrees to provide a complete accounting of the total costs to complete
the Expansion Improvements within thirty (30) days of completion of the
Expansion Improvements. Tenant may request copies of invoices, bills of sale,
and any other documentation reasonably requested to support the actual costs, if
they vary from the approved estimate. Tenant shall not be entitled to receive
any rent abatement, credit or payment on account of any unexpended portion of
the Expansion Tenant Improvement Allowance. Notwithstanding anything to the
contrary contained herein, in the event that Tenant has not submitted a draw
request in accordance with this Section 4(i) to Landlord by August 30, 2015
(time being of the essence), Landlord shall have no further obligation to fund
or otherwise advance or remit any of the Expansion Tenant Improvement Allowance
to Tenant.

5. Exhibits. The First Amendment Exhibit C is hereby deleted in its entirety and
replaced with Exhibit C attached hereto and made a part hereof.

 

5



--------------------------------------------------------------------------------

6. Brokers. Landlord and Tenant warrant to each other that they have had no
dealings with any broker, agent or finder in connection with this Amendment
except representatives of Landlord and Tenant. Landlord agrees to pay the
commissions due to such brokerage companies pursuant to separate agreements.
Each party hereto agrees to protect, indemnify and hold harmless the other from
and against any and all expenses with respect to any compensation, commissions
and charges claimed by any other broker, agent or finder not identified above
with respect to this Amendment or the negotiation thereof that is made by reason
of any action or agreement by such party.

7. Lease Ratification. This instrument and all of the terms and provisions
hereof shall be considered for all purposes to be incorporated into and made
part of the Original Lease. The Original Lease and each provision, covenant,
condition, obligation, right and power contained therein is hereby ratified and
confirmed, and, as modified hereby, shall continue in full force and effect. All
references appearing in the Original Lease and in any related instruments shall
be amended and read hereafter to be references to the Original Lease as amended
by this Amendment. In the event of any inconsistencies or conflicts between
other provisions of the Original Lease and the provisions of this Amendment, the
provisions hereof shall govern and control. Except as specifically amended in
this Amendment, the Lease is and shall remain in full force and effect and has
not been amended, modified, terminated or assigned.

8. Independence of Covenants. Landlord’s and Tenant’s covenants in the Lease are
independent and, without limiting the generality of the foregoing, Tenant
acknowledges that its covenant to pay Base Rent and Additional Rent is
independent of Landlord’s obligations under the Lease, and that in the event
that Tenant shall have a claim against Landlord, Tenant shall not have the right
to deduct the amount allegedly owed to Tenant from any Base Rent or Additional
Rent due under the Lease, it being understood that Tenant’s sole remedy for
recovering upon such claim shall be to bring an independent legal action against
Landlord.

9. Authority. Each party represents and warrants to the other that such party
and the person signing on its behalf are duly authorized to execute and deliver
this Amendment and that this Amendment constitutes its legal, valid and binding
obligation.

10. Execution. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument. The parties agree that this Amendment may be transmitted between
them by facsimile machine or electronic mail and the parties intend that a faxed
or emailed Amendment containing either the original and/or copies of the
signature of all parties shall constitute a binding Amendment.

11. Governing Law/Binding Effect. The Lease and this Amendment and the rights
and obligations of both parties thereunder and hereunder shall be governed by
the laws of the Commonwealth of Massachusetts and shall be binding upon and
inure to the benefit of the Landlord and Tenant and their respective legal
representatives, successors and assigns.

12. Effective Date. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Amendment shall become effective and binding only
upon execution and delivery of this Amendment by all of the parties hereto and
approval by Landlord’s lender.

SIGNATURES FOLLOW ON NEXT PAGE

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the first
date written above.

 

LANDLORD: BURLINGTON CENTRE OWNER LLC, a Delaware limited liability company By:
BURLINGTON CENTRE JV LLC, a Delaware limited liability company, its sole member

 

By: DIV FUND II GP, LLC, a Delaware limited liability company, as agent for the
managing member By:   /s/ Richard McCready Name: Richard McCready Title:
President and By: BURLINGTON GAVI MEMBER, LLC, a Delaware limited liability
company, its co-managing member

 

By: PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company,
its authorized signatory By   /s/ Ronnie J. Bily   Name: Ronnie J. Bily   Title:
Investment Director - Asset Management By       Name:   Title:

 

TENANT: THE ENDURANCE INTERNATIONAL GROUP, INC., a Delaware corporation By:  
/s/ Timothy Mathews   Name: Timothy Mathews   Title: VP, Controller

 

7



--------------------------------------------------------------------------------

SECRETARY’S CERTIFICATE

I, David Bryson, Secretary of The Endurance Group, Inc a. Delaware corporation
(the “Company”), hereby certify that Timothy Mathews, as VP, Controller, of the
Company has authority to execute and deliver to Burlington Centre Owner, LLC the
Lease related to the building located at, known as and numbered 10 Corporate
Drive, Burlington, Massachusetts, a copy of which Lease is attached hereto and
made a part hereof on behalf of the Company.

Witness my signature on this 26th day of September, 2014.

 

The Endurance International Group, Inc. By:   /s/ David Bryson Name: David
Bryson Title: Secretary

 

8



--------------------------------------------------------------------------------

SCHEDULE 1

Expansion Plans and Specifications

[See Pages Attached Hereto]

 

9



--------------------------------------------------------------------------------

LOGO [g799788001.jpg]



--------------------------------------------------------------------------------

SCHEDULE 2

Landlord’s Additional Expansion Work

[See Pages Attached Hereto]

 

10



--------------------------------------------------------------------------------

2014_0427TI.001

PROPOSED TENANT IMPROVEMENTS FOR

ENDURANCE

10 Corporate Drive Burlington – Floor Two

9-12-2014

Referenced Floor Plan:

SP1 dated 9-4-2014

1. Demolition:

Saw cut and remove existing third floor slab construction in area of new stair.
Remove existing door at end of common hallway.

2. Interior Partitions:

New interior walls shall be constructed of 3-5/8” x 25 Ga. metal studs at 16”
O/C with 1/2” gypsum wallboard on both sides. Walls shall extend to 6” above the
ceiling grid unless noted otherwise below.

Walls surrounding one large Legal office, one large Finance office and two large
HR offices to extend to underside of deck above, with acoustical insulation
between studs (total of four offices).

Walls adjacent to open office exposed ceiling area to extend to underside of
deck above.

Transitions between open office ceiling areas and areas with suspended ceilings
shall have metal stud and gypsum board soffits from finish ceiling to underside
of deck above.

Extend existing gypsum board finish to deck above along all perimeter walls in
open office areas with no ceilings.

3. Doors, Frames and Hardware:

New doors shall be 3’ x 1-3/4” x 7’-10” paint grade wood veneer with KD HM
frames.

Provide building standard 3’ wide tempered glass door with 3’ wide fixed
tempered glass sidelight at elevator lobby entrance (not indicated on floor
plan).

4. Ceilings:

Four open office areas to have exposed ceiling construction with no suspended
ceiling.

All other areas not noted above to have suspended ceilings, Armstrong Ultima
tegular tiles in 9/16” grid.

Ceilings at large Finance conference room, small HR conference room and small
Legal conference room to have exposed construction around perimeter (first two
feet from walls) with center area of suspended ceiling.



--------------------------------------------------------------------------------

10 Corporate Drive Burlington

9-12-2014

Page 2 of 4

 

5. Floor Finishes:

Include a $30.00 per square yard allowance to furnish and install carpet and/or
carpet tiles at open office areas, private offices, copy/print rooms, phone
rooms, and conference rooms.

Provide Armstrong Standard Excelon vinyl floor tile at kitchenette, IDF room and
all storage rooms.

Area within collaborative lounge surrounding new stair shall have a stained and
sealed concrete finish.

Provide new 4” vinyl base on all walls.

6. Paint:

Gypsum board walls throughout the entire tenant space shall be painted, and
shall receive one primer and two finish coats of latex eggshell finish paint.

All door frames shall receive a primer and two finish coats of latex acrylic
semi gloss paint.

Provide paint graphics (to match third floor) at perimeter column enclosures
within open office areas (total of five columns).

7. Lighting:

Light fixtures in open office areas with exposed ceiling construction to be
Copper pendent fluorescent units, Elements Concave Perf with 2 -54W T5 HO lamps.

Light fixtures at large Finance conference room, small HR conference room and
small Legal conference room to be Neo Ray recessed linear fluorescent fixtures
type 23DR with 2 32W T8 lamps.

Light fixtures at all other areas to be Metalux 2x2 recessed direct/indirect
florescent 2RDI ovation series with -14W T5 lamps.

Each room and area shall be individually switched. Provide dual technology
occupancy sensor switches at all private offices, storage rooms and conference
rooms. Provide ceiling mounted dual technology occupancy sensors to control open
office lighting with wall switch over ride. Provide standard toggle switches at
all other areas.

8. Power:

Provide 16 dedicated 20A circuits for tenant’s open office work stations.

Provide 5 dedicated 20A receptacles in the kitchen.



--------------------------------------------------------------------------------

10 Corporate Drive Burlington

9-12-2014

Page 3 of 4

 

Provide 3 dedicated 20A receptacles for tenant’s office equipment at locations
to be determined.

Provide 4 dedicated 20A receptacles at the IDF room.

Provide two 20A-120V convenience receptacles at each office and conference room,
with 8 receptacles per 20A circuit.

Provide receptacles for wall mounted (tenant furnished) TV’s at 6
conference/meeting rooms.

9. HVAC:

Relocate existing main duct line in open office areas with exposed ceiling
construction.

Provide new system diffusers and ductwork, controls & other equipment as
required by new layout.

Provide a split system cooling unit at the IDF room.

Provide building standard VAV’s and FPT’s as required to zone conference and
meeting rooms separately from private and open office areas.

10. Plumbing:

Provide ADA compliant single bowl stainless steel sinks and faucets at the
wellness room and kitchenette.

11. Fire Protection:

Existing sprinkler system is to be modified as required by new layout.

12. Life Safety:

Modify and add to existing emergency lighting, exit signs, fire extinguishers
and fire alarm horn/strobe units as required by new layout.

13. Misc:

Provide plastic laminate clad base and wall cabinets and counter at wellness
room and kitchenette.

Provide plastic laminate clad counters (open below) with three rows of
adjustable shelving above at three copy/print rooms/areas.

Provide building standard perimeter window blinds throughout space.

Provide blocking for wall mounted (tenant furnished) TV’s at 6
conference/meeting rooms.

Provide counters (open below) at four phone rooms (counters not indicated on
floor plan).



--------------------------------------------------------------------------------

10 Corporate Drive Burlington

9-12-2014

Page 4 of 4

 

Provide tempered glass window wall and sidelights (aligned with top of door
frames) at offices and conference rooms as indicated on the floor plan.

Provide new concrete filled metal pan stair with stainless steel wire mesh guard
panels and handrails. Modify existing floor framing as required by new stair
opening.

14. Work not included:

Telephone and computer wiring, outlets and equipment.

Furnishings, including, but not limited to, open office work stations and
reception desk.

Security and card access systems.

Connections, piping and dispensers for water filtration system.

Furnishing of TV’s and appliances (other than dishwasher).

Graphics on glass wall panels.

END



--------------------------------------------------------------------------------

EXHIBIT C

Expansion Work Outline

[See Schedule 2 of the Third Amendment to Lease]

 

11